State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.
                  State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.
                  Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                  that the Eighth Amendment does not require strict proportionality
                  between crime and sentence; it forbids only an extreme sentence that is
                  grossly disproportionate to the crime). The district court reviewed
                  Washington's extensive criminal history, the bench warrant issued for his
                  failure to appear, and his prior failed attempt at drug rehabilitation.
                  Having considered the sentence and the crime, we are not convinced that
                  the district court's imposition of a 12 to 34 month prison sentence is so
                  grossly disproportionate to the gravity of the offense and Washington's
                  history of recidivism as to constitute cruel and unusual punishment.
                  Further, Washington's sentence falls within the relevant sentencing
                  parameters, see NRS 193.130(2)(d); NRS 193.330(4); NRS 205.0835(3), and
                  Washington does not allege that those statutes are unconstitutional. We
                  conclude that the district court did not abuse its discretion, and we
                              ORDER the judgment of conviction AFFIRMED.




                  cc: Hon. Carolyn Ellsworth, District Judge
                       Clark County Public Defender
                       Attorney GenerallCarson City
                       Clark County District Attorney
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    eo